NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   ROGER TYRONE PORTER, Appellant.

                             No. 1 CA-CR 16-0814
                               FILED 3-15-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-126668-001
                  The Honorable Mark H. Brain, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa Public Defender’s Office, Phoenix
By Kevin D. Heade
Counsel for Appellant
                             STATE v. PORTER
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge James B. Morse Jr. joined.


J O N E S, Judge:

¶1              Roger Porter appeals his conviction and sentence for
misconduct involving weapons. After searching the entire record, Porter’s
defense counsel identified no arguable question of law that is not frivolous.
Therefore, in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), defense counsel asked this Court to search
the record for fundamental error. Porter was granted an opportunity to file
a supplemental brief in propria persona and did not do so. After reviewing
the entire record, we find no error. Accordingly, Porter’s conviction and
sentence is affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             On June 11, 2015, a federal law enforcement agent conducted
a high-risk traffic stop in Phoenix after receiving information that the
passenger of the vehicle, Porter, was armed and dangerous.1 After Porter
was removed from the vehicle, he admitted he was a prohibited possessor
and had a weapon. The agent retrieved a revolver from Porter’s right front
pants pocket. When asked if he had any other weapons, Porter admitted
he had some ammunition. The agent then retrieved bullets from Porter’s
left front pants pocket.

¶3            Porter was arrested and transported to the police station for
an interview. During transport, Porter spontaneously claimed ownership
of everything within the vehicle that had been stopped. Before questioning
began, Porter admitted he was a “prohibited possessor” and had possession
of a “.38” and “some bullets.” After being advised of his rights pursuant to
Miranda v. Arizona, 384 U.S. 436, 444-45 (1966), Porter again admitted he was



1      “We view the facts in the light most favorable to sustaining the
conviction[] with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).


                                      2
                              STATE v. PORTER
                             Decision of the Court

a prohibited possessor and had had the gun for two or three days, “just to
have [it].”

¶4             Porter was indicted on several counts, but the State proceeded
to trial on only one count of misconduct involving weapons. At the close
of the State’s case, Porter moved unsuccessfully for judgment of acquittal,
and the jury convicted him of misconduct involving weapons. During the
aggravation phase, the State proved Porter had five prior felony
convictions. The trial court sentenced Porter as a non-dangerous, repetitive
offender to the presumptive term of ten years’ imprisonment and credited
him with 513 days’ presentence incarceration. Porter timely appealed, and
we have jurisdiction pursuant to Arizona Revised Statutes (A.R.S.) §§ 12-
120.21(A)(1),2 13-4031, and -4033(A)(1).

                                 DISCUSSION

¶5            Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). As relevant here, a person commits misconduct
involving weapons by “knowingly . . . [p]ossessing a deadly weapon or
prohibited weapon if such person is a prohibited possessor.” A.R.S. § 13-
3102(A)(4). Sufficient evidence was presented for the jury to conclude
beyond a reasonable doubt that Porter was a prohibited possessor, yet he
knowingly possessed a deadly weapon — the gun that was found in his
pocket. See A.R.S. § 13-3101(A)(1) (defining deadly weapon to include
“anything that is designed for lethal use . . . includ[ing] a firearm”).

¶6              All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Porter
was represented by counsel at all stages of the proceedings and was present
at all critical stages including the entire trial and the verdict. See State v.
Conner, 163 Ariz. 97, 104 (1990) (right to counsel at critical stages) (citations
omitted); State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical
stages). The jury was properly comprised of eight jurors, and the record
shows no evidence of jury misconduct. See A.R.S. § 21-102(B); Ariz. R. Crim.
P. 18.1(a). The trial court properly instructed the jury on the elements of the
charged offense, the State’s burden of proof, and Porter’s presumption of
innocence. At sentencing, Porter was given an opportunity to speak, and
the court stated on the record the evidence and materials it considered and


2     Absent material changes from the relevant date, we cite a statute’s
current version.



                                        3
                             STATE v. PORTER
                            Decision of the Court

the factors it found in imposing the sentence. See Ariz. R. Crim. P. 26.9,
26.10. Additionally, the sentence imposed was within the statutory limits.
See A.R.S. § 13-703(J).3

                               CONCLUSION

¶7            Porter’s conviction and sentences are affirmed.

¶8             Defense counsel’s obligations pertaining to Porter’s
representation in this appeal have ended. Defense counsel need do no more
than inform Porter of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶9             Porter has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.21. Upon the Court’s own motion, we also grant Porter thirty
days from the date of this decision to file an in propria persona motion for
reconsideration.




3      The record reflects Porter was arrested and incarcerated on June 11,
2015 and held until sentencing on November 4, 2016, for a total of 512 days’
presentence incarceration. Although the trial court erroneously gave Porter
credit for 513 days of presentence incarceration, the error was in Porter’s
favor and is, therefore, not fundamental because it did not prejudice him.
See State v. Henderson, 210 Ariz. 561, 567, ¶¶ 19-20 (2005) (explaining
fundamental error is error that both goes to the foundation of the case and
prejudices the defendant).


                                       4